Citation Nr: 0021748	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  97-11 044	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bronchitis, 
emphysema, bronchial asthma, an eye condition (to include 
glaucoma), a bilateral knee disorder, diabetes mellitus, a 
duodenal ulcer, and an inguinal hernia.

2.  Entitlement to an increased (compensable) rating for 
eczema of the thighs and arms.

3.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
February 1946 and from March 1949 to June 1952.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from an August 1996 rating decision of the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO).  In an August 1998 decision, the Board denied the 
veteran's claims of entitlement to service connection for 
bronchitis, emphysema, bronchial asthma, an eye condition (to 
include glaucoma), a bilateral knee disorder, diabetes 
mellitus, a duodenal ulcer, and an inguinal hernia.  The 
Board also denied the veteran's claims of entitlement to an 
increased (compensable) rating for eczema of the thighs and 
arms and a total disability rating based on individual 
unemployability due to a service connected disability.   

The veteran appealed the Board's August 1998 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  During the pendency of this appeal, the Court was 
notified by counsel that the veteran died in January 2000.  
In an Order entered May 19, 2000, the Court held that 
pursuant to Landicho v. Brown, 7 Vet. App. 42 (1994), the 
appropriate remedy was to dismiss the veteran's appeal to the 
Court and vacate the Board decision from which the appeal was 
taken.  Accordingly, because the Board's August 1998 decision 
has been vacated, this matter is now again before the Board 
on appeal from the adverse August 1996 RO rating decision.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1943 to February 1946 and from March 1949 to June 
1952.  .

2.  During the pendency of his appeal before the Court, the 
Court was notified that the veteran died in January 2000.  

3.  In an Order entered in May 2000, the Court dismissed the 
veteran's appeal and vacated the Board's August 1998 
decision.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board issued a decision in August 1998 denying the 
veteran's claims of entitlement to service connection for 
bronchitis, emphysema, bronchial asthma, an eye condition (to 
include glaucoma), a bilateral knee disorder, diabetes 
mellitus, a duodenal ulcer, and an inguinal hernia.  The 
Board also denied the veteran's claims of entitlement to an 
increased (compensable) rating for eczema of the thighs and 
arms and a total disability rating based on individual 
unemployability due to a service connected disability.  The 
veteran appealed this decision to the Court.  During the 
pendency of the appeal, the Court was advised that the 
veteran died in January 2000.   

In May 2000, the Court entered an Order dismissing the 
veteran's appeal and vacating the Board's August 1998 
decision.  Consequently, an appeal of the issues set forth on 
the title page of this decision are once again pending before 
the Board from an adverse RO decision, which was the posture 
of the case before the Board promulgated its now vacated 
August 1998 decision.
 
Unfortunately, the veteran has died during the pendency of 
the appeal.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho, 7 Vet. App. at 47.  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of the appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.



		
RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 


